Citation Nr: 0007907	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-14 113A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from December 1972 through 
April 1973.  This matter comes before the Board of Veterans' 
Appeals on appeal from a March 1996 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Thereafter, the veteran's claims file 
was permanently transferred to the Detroit, Michigan RO.  


FINDINGS OF FACT

1.  In a January 1981 rating decision, the RO denied 
entitlement to service connection for a nervous disorder.  
The veteran was notified of the denial and of his appellate 
rights, but he did not file a timely notice of disagreement.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1981 rating decision is not so 
significant that it must be considered to decide fairly the 
merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's January 1981 decision denying entitlement to 
service connection for a nervous disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 
20.1103 (1999).  

2.  The evidence received subsequent to the RO's January 1981 
denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
nervous disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
entitlement to service connection for a nervous disorder on 
the basis that he has submitted new and material evidence 
that well grounds his claim.  The Board observes that the 
veteran's claim of entitlement to service connection for a 
nervous disorder was previously considered and denied by the 
RO.  By rating decision dated January 1981, the RO denied the 
claim on the basis that the veteran was diagnosed with a 
personality disorder in service and an adjustment reaction 
associated with a depressed mood subsequent to service.  The 
RO indicated that the veteran's adjustment reaction was not 
shown to be a chronic condition and was not shown to have 
been incurred in or aggravated by his period of active 
service.  The veteran was advised of the decision and of his 
appellate rights, but did not appeal this decision.  

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a NOD is not 
filed within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a) (1999).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's January 1981 denial includes:  (1) VA hospitalization 
records dated January-July 1982, and February 1998; (2) 
private hospitalization reports dated December 1988-January 
1989; (3) Social Security Administration records dated 
November 1987-September 1989; (4) transcript of hearing 
testimony given before the RO in May 1999; (5) transcript of 
hearing testimony given before the undersigned during a 
travel board hearing held in January 2000 and (5) five 
statements from the veteran.  

Collectively, this evidence shows that the veteran was 
hospitalized at a VA medical center (VAMC) and diagnosed with 
bipolar affective disorder in January 1982.  The veteran was 
hospitalized in a private facility (Heritage Hospital) from 
November-December 1988 and diagnosed with bipolar affective 
disorder, mixed and chronic obstructive pulmonary disease 
(COPD).  Social Security records containing various 
outpatient and hospitalization records (VA assessment dated 
September 1980; Westland Medical Center records dated 
November 1987-January 1988; Ypsilanti Regional Psychiatric 
Hospital records dated June-August 1981, January-May 1982, 
September 1982-July 1983 and September-October 1988, and 
records from Heritage Hospital dated November-December 1988 
and April 1989) reflect that the veteran was diagnosed with 
bipolar affective disorder with psychosis and bipolar 
disorder, manic and that he receives Social Security 
disability benefits.  The veteran was also diagnosed with 
polysubstance dependence and atypical affective disorder 
during this time.  In February 1998, the veteran was 
hospitalized again at a VAMC and diagnosed with 
schizoaffective disorder and continuous marijuana and alcohol 
abuse.  In his statements and testimony, the veteran 
maintains that physical and mental abuses suffered during his 
period of active service resulted in his current disability.   

The aforementioned evidence is nonduplicative and bears 
directly, but not substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant, 
but by itself and in connection with evidence previously 
assembled it is not so significant that it must be considered 
to decide fairly the merits of the claim.  The evidence is 
new in that it was not part of the record at the time of the 
January 1981 RO decision and it is not redundant of other 
evidence available at that time.  However, the evidence is 
not material in that it does not establish that the veteran's 
current bipolar affective disorder was manifest during his 
period of active service or within one year following his 
discharge from service.  Further, the evidence does not 
establish that the veteran's current bipolar affective 
disorder is related to his period of active service, or to 
any psychosis manifest during service.  Because this evidence 
does not show that the veteran has a current nervous disorder 
which was manifest during service, or within one year 
following his discharge from service or otherwise related to 
service, no new and material evidence has been submitted. 

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's January 1981 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a nervous disorder is 
denied.






		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

